Citation Nr: 1131870	
Decision Date: 08/30/11    Archive Date: 09/07/11

DOCKET NO.  09-32 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for restless leg syndrome.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The Veteran, who is the Appellant, served on active duty from July 1977 to July 2002.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a February 2009 rating decision of the Boise, Idaho, Regional Office (RO) of the Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  The Veteran did not manifest restless leg syndrome while on active duty.  

2.  The Veteran did not have continuous symptoms of restless leg syndrome in the years subsequent to service.  

3.  Restless leg syndrome was first manifested in October 2006.  

4.  Restless leg syndrome is not related to service or to a service-connected disease or injury.  


CONCLUSION OF LAW

Restless leg syndrome was neither incurred in nor aggravated by service  nor is it proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between a veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran was advised of VA's duties to notify and assist in the development of the claim prior to the initial adjudication of the claim.  An August 2008 letter explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  This letter also informed the Veteran of disability rating and effective date criteria.  The Veteran has had ample opportunity to respond and supplement the record.  

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The RO arranged for a VA examination in November 2008 that addressed the issue of whether the Veteran's restless leg syndrome could be related to her service-connected lumbar spine disability.  In this regard, it is noted that the examiner reviewed the Veteran's medical history and complaints, made clinical observations, and rendered an opinion regarding whether the restless leg syndrome was related to the Veteran's service-connected disabilities.  

The Veteran's representative has contended that another examination is warranted to ascertain whether the restless leg syndrome is directly related to service.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim. 

The Board finds that the standards of McLendon requiring a VA examination and medical nexus opinion are not met in this case.  As explained below, because the weight of the evidence demonstrates no in-service injury or disease, or even chronic symptoms, of restless leg syndrome to which a medical opinion could relate the currently diagnosed restless leg syndrome, the Board finds no basis for a VA examination or medical opinion to be obtained.  Restless leg syndrome was not demonstrated during service or until 2006, several years after separation from active duty.  Because there is no in-service injury or disease to which competent medical opinion could relate the current restless leg syndrome, there is no reasonable possibility that a VA opinion could aid in substantiating the current claim for service connection.  See 38 U.S.C.A. § 5103A(a)(2) (West 2002) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim").

The Board has considered the decision in Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); however, in the absence of evidence of an in-service disease or injury, referral of this case to obtain an examination and/or an opinion as to the etiology of the claimed disability would in essence place the examining physician in the role of a fact finder, would suggest reliance on an inaccurate history of occurrence of an in-service injury or disease, and could only result in a speculative opinion or purported opinion of no probative value.  The Court has held on a number of occasions that a medical opinion premised upon an unsubstantiated account of a claimant is of no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected).

The holding in Charles was predicated on the existence of competent and credible evidence of both in-service injury or event and a current diagnosis.  As the Board has found no credible evidence of an in-service injury or disease, referral of this case for an examination or to obtain a medical opinion would be a useless act.  The duty to assist by providing a VA examination or opinion is not invoked in this case because there is no reasonable possibility that such assistance would aid in substantiating the claim.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d). 

The service treatment records that the Veteran and representative assert show restless leg syndrome in service show that the symptoms now claimed as restless leg syndrome are related to the service-connected disabilities of left and right lower extremity diminished light touch or residuals of a left calf injury; therefore, service connection for restless leg syndrome based on the same symptoms in service or since service would be in violation of the rule against pyramiding at 38 C.F.R. § 4.14 (the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation and the evaluation of the same manifestation under different diagnoses are to be avoided).  

In addition, in this case, there is sufficient competent medical evidence on file for the Secretary to make a decision on the claim.  There is complete service treatment record evidence that shows the Veteran's complaints during service, including a November 1998 treatment entry showing the symptoms were associated with a temporary cause of a lack of potassium rather than the presence of chronic disability of restless leg syndrome.

The Veteran has not identified any evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claim.

Service Connection for Restless Leg Syndrome

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  "When aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation."  Allen v. Brown, 7 Vet. App. 439 (1995).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran claims service connection for restless leg syndrome, which she and her representative assert she first manifested during service.  Both the Veteran and representative point to STR entries that they urge show symptoms of restless leg syndrome during service.  Based on a review of the STRs, the Board finds that the STRs shows no manifestations of restless leg syndrome symptoms in service.  Although the Veteran was treated for complaints of leg and knee pain and left leg and foot numbness during service, these complaints were associated with other disabilities, including degenerative disc disease of the thoracolumbar spine or right and left lower extremity numbness, for which service connection has been separately established.  For example, a July 10, 1989 STR entry reflects complaints that included pain in the left leg.  The grant of service connection and rating of residuals of left calf injury was specifically based on complaints or findings of complaints of fatigue-pain, and sharp pain in the calf with swelling.  

The Veteran specifically asserted that treatment records show complaints of "nocturnal leg cramps."  Review of the STRs shows that these complaints in November 1998 were related by the treating physician to low potassium levels, which are a symptom and not a disability for which service connection may be established, and a non-chronic condition that was treated during service.  Under applicable regulations, the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  See 38 C.F.R. 
§§ 4.1, 4.10 (2010); Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439 (1995).  A laboratory finding such as low potassium levels does not constitute a disability.  

Regarding the contentions that findings of numbness of the lower extremities in the STRs are actually early manifestations of restless leg syndrome, it is noted that, by rating decision dated in July 2008, service connection was established for numbness of the left and right lower extremities associated with the service-connected low back disability.  (It appears that, in violation of the rule against pyramiding, the numbness of the great toe residual to calf injury may have already been rated as both a residual of the calf injury to help support a 10 percent rating and as numbness of the left lower extremity to support the 10 percent separate rating for that disability.)  Service connection for restless leg syndrome based upon these symptoms would be based duplicative or overlapping symptomatology of lower extremity numbness that has already been considered in granting service connection for the diminished sensation in the lower extremities, and which the competent medical evidence has already related to the service-connected low back disability, and would also be duplicative of left great toe numbness that has been considered in granting a compensable rating for the service-connected residuals of left calf injury.  As such, the symptom of numbness or diminished sensation of the lower extremities may not be rated a third time as a symptom of restless leg syndrome, so service connection for restless leg syndrome and a separate evaluation may not be made based on this symptom.  38 C.F.R. §§ 4.14, 4.25; Esteban v. Brown, 6 Vet. App. 259 (1994).  

It has also been contended that the Veteran's restless leg syndrome is related to her service-connected degenerative disc disease of the thoracolumbar spine.  In response to this contention, the RO arranged for a VA examination in November 2008.  After examination, the examiner rendered an opinion that it was less likely than not that the restless leg syndrome was related to service-connected degenerative disc disease.  The rationale for this opinion was that the medical literature did not support a finding that mild to moderate degenerative disc disease was a cause of restless leg syndrome.  

Given the negative nexus opinion in the record, the Board can find no basis for the establishment of service connection for restless leg syndrome as a result of service-connected degenerative disc disease of the thoracolumbar spine, either by way of medical nexus opinion or on the basis of continuity of symptomatology.  The claim of secondary service connection turns on the question of whether there exists a medical relationship between restless leg syndrome and service-connected degenerative disc disease; the Board points out that questions of medical diagnosis and causation are within the province of medical professionals.  Jones v. Brown, 
5. 7 Vet. App. 134, 137-38 (1994).  The only medical opinion on the issue is negative.  Therefore, the preponderance of the evidence is against the claim under a theory of secondary service connection.  As for direct service connection, as the weight of the evidence demonstrates that the Veteran did not manifest restless leg syndrome symptoms while on active duty, including no chronic symptoms during service, did not have continuous symptoms of restless leg syndrome in the years subsequent to service, but first manifested restless leg syndrome in October 2006, there is no injury or disease in service to which the restless leg syndrome could be related.  In addition, there are no continuous symptoms of restless leg syndrome since service separation to establish a nexus to service. 

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for restless leg syndrome, both as 

directly incurred in service and as secondary to a service-connected disability, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for restless leg syndrome is denied.  



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


